Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 29, 2015                                                       Robert P. Young, Jr.,
                                                                                Chief Justice

  150327                                                              Stephen J. Markman
                                                                          Mary Beth Kelly
  150396                                                                   Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano
                                                                     Richard H. Bernstein,
  SHERYL L. SPIGNER,                                                                 Justices
             Plaintiff-Appellee,
  v                                             SC: 150327
                                                COA: 315616
                                                Macomb CC: 2011-002037-NO
  YARMOUTH COMMONS ASSOCIATION and
  KRAMER-TRIAD MANAGEMENT GROUP,
  LLC,
          Third-Party Plaintiffs,
          Defendants,
  and
  W & D LANDSCAPING & SNOW
  PLOWING, INC.,
             Third-Party Defendant-Appellant.
  _________________________________________
  SHERYL L. SPIGNER,
             Plaintiff-Appellee,
  v                                             SC: 150396
                                                COA: 315616
                                                Macomb CC: 2011-002037-NO
  YARMOUTH COMMONS ASSOCIATION and
  KRAMER-TRIAD MANAGEMENT GROUP,
  LLC,
          Third-Party Plaintiffs,
          Defendants-Appellants,
  and
  W & D LANDSCAPING & SNOW
  PLOWING, INC.,
            Third-Party Defendant-Appellee.

  _________________________________________/
                                                                                                               2


        On order of the Court, the applications for leave to appeal the September 30, 2014
judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
argument on whether to grant the applications or take other action. MCR 7.302(H)(1).
The parties shall file supplemental briefs within 42 days of the date of this order
addressing whether the Court of Appeals erred in interpreting Hoffner v Lanctoe, 492
Mich 450 (2012), when it held that the open and obvious doctrine does not preclude the
plaintiff’s premises liability claim. The parties should not submit mere restatements of
their application papers.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 29, 2015
       t0526
                                                                             Clerk